Appeal from a judgment of the Supreme Court, entered January 30, 1973 in Ulster County, upon a verdict rendered at a Trial Term in favor of defendant. Plaintiff sustained serious personal injuries when the motorcycle he was operating struck the left front wheel well of defendant’s automobile as the latter vehicle emerged from a private driveway onto the public highway. The accident occurred on July 2, 1971 at 10:30 P.M., the road was dry and the weather clear. Testimony concerning the happening of the accident was in sharp dispute. The jury chose to accept that version offered by defendant, and there is ample evidence in the record to support a finding that the plaintiff was contributorily negligent. Plaintiff also argues that error was committed in permitting two part-time police officers to testify as to their opinion of the speed of the motorcycle prior to the accident. Such testimony was neither remote nor improper. The record is clear that their testimony was offered not as expert testimony, but as lay opinion, and thus perfectly acceptable (People v. Olsen, 22 N Y 2d 230). The court’s charge to the jury was clear and complete in all phases, and there were no exceptions to it. Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Kane, JJ., concur.